                 IN THE UNITED STATES DISTRICT COURT FOR THE
                    NORTHERN DISTRICT OF ILLINOIS, EASTERN
                                   DIVISION


                                                 )
   FAHRIDA KURNIAWATI,                           )
                                                 )   In re: Lion Air Flight JT 610 crash
   Plaintiff,                                    )
                                                 )   19-cv-00797
                                                 )   Consolidated with
                                                 )   18-cv-07686
                                                 )
   v.                                            )
                                                 )
                                                 )
   THE BOEING COMPANY, a                         )
   corporation, THE UNITED STATES OF             )
   AMERICA and its subordinate agencies          )   JURY TRIAL DEMANDED
   THE DEPARTMENT OF                             )
   TRANSPORTATION and THE                        )
   FEDERAL AVIATION                              )
   ADMINISTRATION, ROCKWELL                      )
   COLLINS, INC. n/k/a/ COLLINS                  )   Honorable Thomas M. Durkin
   AEROSPACE, a corporation,                     )
   ROSEMOUNT AEROSPACE, INC., a                  )
   corporation, XTRA AEROSPACE, LLC,             )
   a limited liability company.                  )
                                                 )
                                                 )
   Defendants.                                   )




                            ORDER
 APPROVING UNOPPOSED MOTION FOR DISMISSAL OF PLAINTIFF’S CLAIMS
      WITH PREJUDICE AND APPROVAL OF MINOR SETTLEMENTS
   The Court having reviewed the parties’ unopposed motion and declaration of counsel, due
notice having been given and the Court being advised in the premises, the Court finds that:
   1. Terrence Buehler is an independent attorney who is competent to represent the interests of
minor beneficiaries K.D.Z., R.Y.A., and K.A.Z., and next of kin that are members of the same
family; and,

                                                1
    2. The settlement reached by the parties is fair and reasonable, and in the best interest of all
parties including the minor beneficiaries K.D.Z., R.Y.A., and K.A.Z.
    THEREFORE, IT IS HEREBY ORDERED:
    1. All claims of Plaintiff: Fahrida Kurniawati, as Representative of the Estate of Harvino,
Deceased, individually, and as next friend to her minor children K.D.Z., R.Y.A., and K.A.Z.,
individually, originally filed under Case No. 19-cv-00797, and reassigned as related to
the consolidated proceeding under Case No. 1:18-cv-07686 are hereby dismissed in their
entirety with prejudice and without costs. This fully resolves Plaintiff’s claims. All of Plaintiff’s
claims are hereby dismissed in their entirety with prejudice and without costs;
    2. The claims of other Plaintiffs in these actions are unaffected by this order;
    3. The settlement on behalf of all minor beneficiaries K.D.Z., R.Y.A., and K.A.Z.
together with Plaintiff’s attorneys’ fees charged to said minor Beneficiaries are approved;
    4. All minor Beneficiaries’ claims are hereby dismissed in their entirety with prejudice and
        without costs;
    5. The settlement funds shall be initially paid to The Law Office of Terrence Buehler IOLTA
trust account for the benefit of the Plaintiff, including the minor beneficiaries. The minor
beneficiaries’ net proceeds shall then be expeditiously deposited into accounts with Bank Mandiri,
the largest bank in Indonesia with assets of between $60 and $75 Billion:
    6. Fahrida Kurniawati is appointed trustee of the blocked accounts or annuities, opened for
 the benefit of the minor Plaintiffs, K.D.Z., R.Y.A., and K.A.Z.
    7. Without further order of the court no funds may be withdrawn from said blocked account(s)
prior to the minor reaching 18 years of age;
    8. Trustee may transfer said funds into different types of deposits or annuities without further
order of the court so long as the funds remain in government guaranteed accounts until the minor
Plaintiff reaches 18 years of age;
    9. When a minor reaches 18 years of age, the trustee shall transmit the funds to said minor
Beneficiaries without further order of the Court; and



                                                 2
   10. The court retains jurisdiction to effectuate settlement, including enforcement, adjudication
of liens, approval where necessary, and any other pendant matters.


                                                    ENTERED:


                                                    ____________________________
                                                    Hon. Thomas M. Durkin
                                                    U.S. District Court Judge




                                                3
